Appeal from a judgment of the Supreme Court (Berke, J.), entered June 24, 2004 in Washington County, which, in a proceeding pursuant to CPLR article 78, dismissed the petition.
Petitioner, an inmate, commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating certain prison disciplinary rules. Supreme Court dismissed the proceeding on the ground of lack of personal jurisdiction, prompting this appeal. Because petitioner failed to serve respondents and the Attorney General in accordance with the relaxed service directives set forth in the amended order to show cause, Supreme Court properly dismissed the petition (see Matter of Spirles v Goord, 273 AD2d 568, 568-569 [2000], lv dismissed 96 NY2d 928 [2001]; Matter of Houston v Goord, 270 AD2d 543, 544 [2000]; Matter of Vazquez v Travis, 262 AD2d 690, 690-691 [1999], appeal dismissed 94 NY2d 796 [1999]). Accordingly, we are precluded from addressing the merits of the petition.
Cardona, P.J., Crew III, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.